Citation Nr: 1119223	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-47 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of an injury to both eyes. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to September 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 RO decision, which denied a claim for service connection for a bilateral eye condition.

In March 2011, a video conference hearing was held before the undersigned Veterans Law Judge at the St. Paul, Minnesota RO.  A transcript of that proceeding has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving doubt in favor of the Veteran, residuals of an injury to both eyes are shown to be causally or etiologically related to his military service.


CONCLUSION OF LAW

Service connection for residuals of an injury to both eyes is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for residuals of an injury to the eyes bilaterally, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).
 
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran is seeking entitlement to service connection for residuals of an injury to the bilateral eyes.  Specifically, the Veteran asserted at the March 2011 hearing that he worked as a welder during service with very little eye protection and was exposed to welding flashes, which he believes resulted in his current eye problems.  He reported that he went to the clinic a few times and was treated with eye drops. 

The Veteran's service treatment records are unfortunately not available for review.

With regard to a current disability, the Board notes that the Veteran underwent a VA examination in December 2008.  The examiner reviewed the claims file.  The examiner noted that the Veteran provided statements from fellow Veterans regarding flash burns that he received while on active duty stationed in Tokyo during the Korean Conflict in a welding shop.  The Veteran reported that he gets burning eyes and watering eyes, which he has had most of his life.  The Veteran also reported that his medical history is significant for heart problems and high blood pressure.  Upon examination, the Veteran was noted as having a nuclear sclerotic cataract in both eyes, severe constriction in both eyes, and some floaters in the vitreous.  The examiner also noted that external evaluation of the Veteran revealed mild ectropion in the right eye in the nasal portion of the lower lid and acne rosacea.  In conclusion, the examiner noted that the best assessment for this Veteran is that he has a dry eye aggravated by acne rosacea and his mild ectropion.  The examiner stated that this appears to him to be less likely than not related to the flash burns that were suffered in the military because there is virtually no evidence that the cornea is impacted in any way.  There are no scars in the cornea.  The cornea is not sloughing in any particular pattern.  The examiner stated that he did not even find any epithelial basement membrane disorder.  There is a constriction of the visual fields, and he did not see any corresponding retinal problems here.  The examiner stated that he does not believe that the constriction of the visual fields is related to the flash burns.  It is more likely than not that constriction of the visual fields is related to his heart issues. 

More recently, the Veteran submitted an April 2011 private medical opinion from a Doctor of Optometry.  In this opinion, the Veteran was diagnosed with the following:  (1) dry, irritated eyes, (2) variable visual clarity, (3) decreased visual clarity and sensitivity to lights at night, and (4) perceived movement in his peripheral vision when nothing is there.  The examiner stated that, based on vision examination findings, no reason was found for the Veteran's perceived movement in his peripheral vision when nothing is there.  The examiner found that variable visual clarity and decreased visual clarity and sensitivity to lights at night are likely related to early cataract development in both eyes.  Further, the examiner found that the Veteran's dry, irritated eyes, variable visual clarity, and decreased visual clarity and sensitivity to lights at night are likely made worse by a moderate degree of ocular surface disease - a more severe condition related to dry eyes.  His corneas (the front surface of the eye) show a moderate lack of tissue integrity - as exhibited by corneal tissue straining when viewed with magnification.  Likewise, his ocular tear film is irregular and shows poor wetting and more rapid than normal drying under similar examination.  While these symptoms (dry, irritated eyes; variable visual clarity; and decreased visual clarity and sensitivity to lights at night) are somewhat common in the elderly, the Veteran's complaints originated during his military service while welding.  Consequently, the examiner stated that he believes that it is as likely as not that repeated exposure to welders flash burns began this process and resulted in these problems over these many years.  

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

The Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As such, the Board finds that the Veteran is competent to report experiencing certain symptoms relating to his eyes, such as dry eyes, since service.

With regard to the medical evidence of record, the Board notes that the December 2008 VA opinion reflects that the Veteran's dry eye, which is aggravated by acne rosacea and his mild ectropion, is less likely than not related to the flash burns that were suffered in the military.  This opinion further reflects that the examiner does not believe that the constriction of the visual fields is related to the flash burns, and that it is more likely than not that constriction of the visual fields is related to his heart issues.  The Board notes that it appears that the examiner based his opinion that the Veteran's dry eye appears to him to be less likely than not related to the flash burns that were suffered in the military at least in part on the observation that there is virtually no evidence that the cornea is impacted in any way.  He noted that there are no scars in the cornea, and the cornea is not sloughing in any particular pattern.  

To the contrary, the April 2011 private opinion specifically related the Veteran's variable visual clarity, decreased visual clarity and sensitivity to lights at night, and dry, irritated eyes to his active duty service.  In doing so, the examiner noted that the Veteran's corneas show a moderate lack of tissue integrity - as exhibited by corneal tissue straining when viewed with magnification.

The Board has considered that the claims file contains 2 conflicting medical opinions regarding the etiology of the Veteran's current eye conditions and the state of his corneas.  While one examiner found that there is virtually no evidence that the cornea is impacted in any way, the other examiner found that his corneas show a moderate lack of tissue integrity.  Therefore, upon review of the medical evidence and consideration of the Veteran's lay observations that he is competent to make, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has current residuals of an injury to the eyes as a result of his active duty service.  Thus, in light of the April 2011 private medical opinion, and resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for his residuals of an injury to the eyes, to include variable visual clarity, decreased visual clarity and sensitivity to lights at night, and dry, irritated eyes.


ORDER

Entitlement to service connection for residuals of an injury to both eyes is granted, subject to the laws and regulations governing the payment of monetary awards.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


